DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Daoura (10,361,800) in view of Gravel (10,565,859).
Regarding claim 1, Daoura discloses a system, comprising: a stationary device 14 (i.e. nodal device) positioned at a first location of a premises 23 (See figs. 1-2 and col. 10 lines 38-53) and configured to: receive, from a mobile device 12 over a plurality of radio waves operating in a first set of frequencies (i.e. Bluetooth signals at about 2.4 GHz or/and about 5GHz for short-range communications) (See figs. 7A-7B and col. 26 lines 18-58, col. 28 lines 1-30), a first alert signal for indicating that assistance is needed; and transmit a second alert signal over a communication link based at least in part on receiving the first alert signal; and a coordinating device (i.e. administrative server) configured to: receive, from the stationary device, the second alert signal over the communication link; identify a third location associated with the mobile device based at least in part on receiving the second alert signal from the stationary device at the first location; and activate one or more devices (i.e. lightning, strobe, surveillance cameras) at the third location based at least in part on receiving the second alert signal from the stationary device (See figs. 1-2 and col. 18 line 62 to col. 19 line 36).  However, Daoura does not mention that the coordinating device is positioned at a second location of the premises and sound waves operating in a first set of frequencies above a frequency range detectible by a human ear are utilized instead of radio waves.  Since Gravel suggests a similar system comprising a stationary device 130 positioned at a first location of a premises (i.e. a building) and a coordinating device {102, 116} wherein a component of the coordinating device (i.e. control panel 116) positioned at a second location of the premises (See fig. 1 and col. 5 lines 1-48, col. 6 lines 4-18); therefore, it would have been obvious to one skilled in the art to modify the system, disclosed by Daoura, with the control panel positioned at the second location of the premises as suggested by Gravel, for the advantage of allowing the first responders (i.e. police or EMS) to access and assess the condition/situation when they first arrive in response to emergency dispatch.  Further, since short-range communications between devices utilizing ultrasound waves (ultrasound waves have frequencies above those audible to the human ear) is known in the art, Official Notice taken by the examiner; therefore, it would have been obvious to one skilled in the art to utilize ultrasonic sounds for communications between the mobile device and the stationary device, for the advantage of expanding the capability of the system to various types communications signals.
Regarding claim 2, Daoura & Gravel disclose as cited in claim 1.  Daoura further discloses activate the one or more devices the coordinating device is further configured to: record, using one or more cameras at the third location, visual data or audio data or both based at least in part on receiving the second alert signal (See col. 19 lines 32-33).
Regarding claims 3-4, Daoura & Gravel disclose as cited in claim 1.  However, they do not explicitly mention activating the one or more devices, the coordinating device is further configured to: record, using one or more microphones at the third location, audio data within the frequency range detectible by the human ear based at least in part on receiving the second alert signal or activating the one or more devices, the coordinating device is further configured to: broadcast, using one or more speakers at the third location, a message within the frequency range detectible by the human ear based at least in part on receiving the second alert signal.  Since Daoura does suggest that activating surveillance system (i.e. surveillance cameras), the coordinating device is further configured to: record, using the surveillance system at the third location, visual data based at least in part on receiving the second alert signal and other alarms may also be used (See col. 19 lines 30-36), wherein the surveillance system capable of recording both visual and audio data is commonly known in the art, and Gravel suggests the use of alarm notification devices such as speaker or LED reader boards (See col. 5 lines 49-56); therefore, it would have been obvious to one skilled in the art to modify the system, as disclosed by Daoura & Gravel, with alarm notification device such as speakers for broadcasting audio emergency messages to alert people within the affected premises to take appropriate actions as well as with surveillance system for recording audio/video data in order to provide first responders (i.e. police, EMS, fire department) with real time data to assess the condition/situation for proper responses.
Regarding claim 5, Daoura & Gravel disclose as cited in claim 1. Since Gravel further discloses a second stationary device positioned at a fourth location of the premises (See fig. 1); the system of Daoura & Gravel, therefore, capable to receive, from the mobile device over the plurality of sound waves, the first alert signal for indicating that assistance is needed; and transmit a third alert signal over a second communication link based at least in part on receiving the first alert signal; and wherein the coordinating device is further configured to: receive, from the second stationary device, the third alert signal over the second communication link, wherein identifying the third location of the mobile device is based at least in part on receiving the third alert signal from the second stationary device {the system of Daoura & Gravel perform actions as recited in claim 1 at different location (i.e. different floor) of the premises (i.e. building)} (See rejection of claim 1 above for details).
Regarding claim 6, Daoura & Gravel disclose as cited in claim 1.  Daoura further discloses the first alert signal includes an identifier associated with the mobile device (See col. 18 lines 65-66).
Regarding claim 7, Daoura & Gravel disclose as cited in claim 1.  Daoura further discloses the second alert signal includes information about the first location of the stationary device and information about the mobile device (See col. 19 lines 9-30).
Regarding claims 8-9, Daoura & Gravel disclose as cited in claim 1.  Daoura further discloses the communication link comprises a wired communication link or the communication link comprises a wireless communication link using a radio access technology operating in a second set of frequencies of a radio frequency spectrum (See fig. 1 and col. 12 lines 32-50).
Regarding claim 10, Daoura & Gravel disclose as cited in claim 1.  Gravel further discloses the coordinating device is implemented at least partially by a second stationary device (i.e. control panel 116) (See fig. 1).
Regarding claim 11, Daoura & Gravel disclose as cited in claim 1.  Daoura further discloses the coordinating device comprises a computing device (i.e. server system) different than the stationary device (i.e. smart phone or base station) (See col. 10 lines 23-53 and col. 14 lines 39-55). 
Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.
The applicant mainly argued that Daoura & Gravel not teach or suggest the invention recited in independent 1 because it would not have been obvious to one skilled in the art at the time the invention to use sound waves received from the mobile device in the manner recited in the claim (See Remark, page 8-12).  The Examiner respectfully disagrees with the applicant’s argument.  In this instant case, since Daoura discloses a system, comprising: a stationary device 14 (i.e. nodal device) positioned at a first location of a premises 23 (See figs. 1-2 and col. 10 lines 38-53) and configured to: receive, from a mobile device 12 over a plurality of radio waves operating in a first set of frequencies (i.e. Bluetooth signals at about 2.4 GHz or/and about 5GHz for short-range communications) (See figs. 7A-7B and col. 26 lines 18-58, col. 28 lines 1-30), a first alert signal for indicating that assistance is needed, and short-range communications between devices utilizing ultrasound waves (ultrasound waves have frequencies above those audible to the human ear) is known in the art (the examiner would like to present U.S. Patent No. 9,397,760, figures 1-2 and col. 2 lines 32-64, as concrete evidence to support the examiner’s statement); therefore, it would have been obvious to one skilled in the art to utilize ultrasonic sounds for communications between the mobile device and the stationary device, for the advantage of expanding the capability of the system to various types short-range communications signals. 
For that reason, the rejection(s) are proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648